 

AMENDMENT NO. 1

TO EMPLOYMENT AGREEMENT

 

This Amendment No.1 to Employment Agreement (this “Amendment”) is effective as
of April 17, 2015, by and between Advaxis, Inc., a Delaware corporation (the
“Company”), and David J. Mauro (“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement,
effective as of October 20, 2014 (the “Agreement”), pursuant to which the
Company employed Executive in the capacity, for the period, and on the terms and
conditions set forth therein; and

 

WHEREAS, the Company and Executive want to amend the Agreement to reflect new
terms for Executive’s base salary and target bonus, as well as provide more
flexibility regarding the payment of salary in the form of common stock; and

 

WHEREAS, Section 4(b) of the Agreement provides that the Executive will not
receive any Severance Payments (as defined in the Agreement) at the expiration
of the Term (as defined in the Agreement), and the Company and Executive desire
to amend the Agreement to treat the termination of employment at the expiration
of the Term as a termination without Just Cause or a termination without Good
Reason, depending upon whether the Company or Executive, respectively, provides
notice of nonrenewal; and

 

WHEREAS, the Company and Executive desire to amend the Agreement to provide for
lump sum payment of severance benefits and a pro-rata annual bonus; and

 

WHEREAS, the Company and Executive desire to amend the Agreement to provide full
vesting of equity awards and a pro-rata annual bonus if Executive dies while in
the employment of the Company; and

 

WHEREAS, the Company and Executive accordingly desire to enter into this
Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties agree as follows:

 

1. AMENDMENT TO SECTION 3(a). Section 3(a) of the Agreement is hereby amended by
deleting the first two sentences thereof and by replacing them with the
following:

 

“(a) SALARY. Effective April 1, 2015, Executive shall receive an annual salary
of Three Hundred and Forty Thousand Dollars ($340,000.00) which automatically
will be increased annually for cost of living (COLA—as determined by the Social
Security Administration) on each successive anniversary thereof (“Base Salary”).
The applicable Base Salary shall be reviewed by the Chief Executive Officer and
the Compensation Committee of the Board (the “Compensation Committee”)
immediately following the end of the Company’s fiscal year to determine the
annual increase in the applicable year’s Base Salary; provided, however, that in
no event shall such annual increase be less than the cost of living increase.
The Base Salary shall be paid in two components: a percentage in cash (the “Cash
Component”) and a percentage in Common Stock (the “Stock Component”) in
accordance with the terms set forth below. The Company and Executive shall
agree, from time to time, regarding the percentage used for the Cash Component
and the Stock Component.”

 

 

 



 

AMENDMENT NO. 1

 

In addition, Section 3(a)(ii) shall be amended by deleting the reference to “5%”
and by replacing it with a reference to “the applicable Stock Component
percentage”.

 

2. AMENDMENTS TO SECTION 3(b). Section 3(b) shall be amended by deleting the
same, in its entirety, and by replacing it with the following:

 

“(b) BONUS PAYMENT. At the end of each fiscal year of the Company, in addition
to the Base Salary then in effect, Executive shall be eligible to receive a
bonus payment (the “Bonus Payment”) targeted to 40% of the Base Salary then in
effect (the “Bonus Percentage”) if the Executive and Company meet certain
mutually agreed goals established during the first ninety (90) days of each
fiscal year. The Bonus Payment, if any, will be paid in accordance with the
Company’s bonus payment practices in effect from time to time for senior
executives of the Company, and the Compensation Committee will have sole
discretion to determine whether the mutually agreed upon goals were attained
during the year. Executive must be employed by the Company, without the
occurrence of any of the Events of Termination, as that term is defined below,
at the time that the Bonus Payment is paid to Executive.”

 

3. AMENDMENTS TO SECTION 4(b). Section 4(b) shall be amended by deleting the
same and replacing it with the following:

 

“(b) EVENTS OF TERMINATION TRIGGERING SEVERANCE PAYMENT. If the Company
terminates Executive’s employment without Just Cause, if the Executive’s
employment terminates at the end of the Term as a result of the Company
notifying Executive that the Term shall not be renewed, if Executive voluntarily
resigns with Good Reason, or if Executive’s employment is terminated due to
disability, as that term is defined above, then Executive shall be entitled to
receive, in addition to the applicable Base Salary, plus any accrued but unused
vacation time and unpaid expenses (in accordance with Sections 3(e) and (f)
hereof) that have been earned by Executive as of the date of such termination
(“Termination Date”), provided Executive properly executes and does not revoke a
general release in favor of the Company (in the form reasonably provided by the
Company at the time of separation from his employment) within forty-five (45)
days following such Termination Date, the following severance payments (the
“Severance Payments):

 

(i) a lump sum payment within forty-five (45) days of the Termination Date equal
to Executive’s then applicable annual Base Salary, provided that if Executive is
partially or totally disabled, and such disability would entitle him to
disability income payments under the terms of any plan or policy now or
hereafter provided by and paid for by the Company, the lump sum payment shall be
reduced by the amount of any disability income Executive is entitled to receive
during the twelve (12) months following the Termination Date (the “Severance
Period”);

 



-2-

 

 

AMENDMENT NO. 1

 

(ii) during the Severance Period, health benefits substantially similar to those
which Executive was receiving or entitled to receive immediately prior to
termination;

 

(iii) all equity awards (including stock options and restricted stock units)
held by Executive will be deemed fully vested as of the Termination Date, and
the period for exercising any outstanding stock rights will be extended until
the second anniversary of the Termination Date (but, to the extent required for
compliance with Section 409A, not beyond the earlier of the latest date upon
which the stock right would have expired by its original terms under any
circumstances or the tenth anniversary of the original grant of the stock
right);

 

(iv) issuance of all Common Stock earned by Executive that has not yet been
issued within four business days of the Termination Date;

 

(v) removal of all restrictive legends on shares held by Executive that qualify
for such treatment under Rule 144 of the Securities and Exchange Act of 1934
within 10 business days of the presentation of such shares to the Company’s
transfer agent; and

 

(vi) a Bonus Payment for the year in which Executive’s employment is terminated,
equal to the target Bonus Percentage for such year, multiplied by the Base
Salary in effect immediately prior to such termination, multiplied by a
fraction, the numerator of which are the number of calendar days Executive was
employed during such year and the denominator is 365. The prorated target bonus
will be paid within forty-five (45) days following the last day of employment.

 

Executive shall have no duty to mitigate the payment of the Severance Payments
by seeking other employment or in any other manner, and the Severance Payments
shall not be reduced or otherwise affected by any amounts Executive may receive
from other employment or self- employment.”

 

4. AMENDMENTS TO SECTION 4(c). The first sentence of Section 4(c) shall be
amended by deleting the same and replacing it with the following: “If
Executive’s employment with the Company is terminated for any reason other those
specifically enumerated in Section 4(b) of this Agreement, including, but not
limited to, the expiration of the Term as a result of Executive notifying the
Company that the Term shall not be renewed, written mutual agreement of the
Company and Executive, the voluntary resignation of Executive without Good
Reason, the death or retirement of Executive, or the termination of Executive’s
employment by the Company with “Just Cause,” Executive shall not be entitled to
receive any compensation other than his accrued wages through the effective date
of such termination, plus any accrued but unused vacation time that has been
earned by and reimbursement of any expenses incurred (in accordance with
Sections 3(e) and (f) hereof) as of the date of such termination.”

 

In addition, Section 4(c) shall be amended by inserting the following between
the second and third sentences thereof: “In addition, if Executive dies while in
the employment of the Company, (i) all equity awards (including stock options
and restricted stock units) held by Executive will be deemed fully vested as of
the date of death, and the period for exercising any outstanding stock rights
will be extended until the second anniversary of the Termination Date (but, to
the extent required for compliance with Section 409A, not beyond the earlier of
the latest date upon which the stock right would have expired by its original
terms under any circumstances or the tenth anniversary of the original grant of
the stock right), and (ii) Executive shall be entitled to receive a Bonus
Payment for the year, equal to the target Bonus Percentage for such year,
multiplied by the Base Salary in effect immediately prior death, multiplied by a
fraction, the numerator of which are the number of calendar days Executive was
employed during such year and the denominator is 365, with such bonus payable
within thirty (30) days following Executive’s death.”

 



-3-

 

 

AMENDMENT NO. 1

 

5. AMENDMENT. The Agreement shall be amended by inserting the following as
Section 8, by renumbering the preexisting Sections 8 (and any cross references
thereto) as Section 9, and by renumbering all other existing Sections (and any
cross references thereto) accordingly.

 

Section 8. Indemnification. The Company shall indemnify Executive to the fullest
extent permitted by the Delaware General Corporation Law if he is made or
threatened to be made a party to an action or proceeding, whether criminal,
civil, administrative or investigative, including without limitation actions or
proceedings by or in the right of the Company, by reason of the fact that he is
or was a director, officer or employee of the Company or serves or served any
subsidiary or any other enterprise as a director, officer or employee at the
request of the Company (a “Proceeding”), and shall advance Executive funds to
pay for the reasonable defense costs associated with such Proceeding, subject in
each case to the limitations and exceptions in Delaware General Corporation Law.
The Company shall maintain reasonable directors’ and officers’ insurance
coverage for its officers and directors, and the amount and terms of such
coverage shall not be reduced or terminated because the officer or director no
longer serves in such capacity. The rights to indemnification granted hereunder
shall not be deemed exclusive of any other rights to indemnification or the
advancement of expenses which Executive may be entitled under the Company’s
Certification of Incorporation or bylaws, any written agreement, Board of
Directors’ resolution, vote of stockholders or otherwise.

 

6. MISCELLANEOUS.

 

(a) The provisions of Sections 8 (“Notices”), 9 (“Legal Representation”), 11
(“Governing Law”), 12 (“Assignment”), 13 (“Severability”), 14 (“Survival”), 15
(“Remedies”), and 16 (“Dispute Resolution”) of the Agreement are hereby
incorporated by reference as if set forth in full herein, mutatis mutandis.

 

(b) Except as provided herein, the terms of the Agreement shall remain in full
force and effect. The Agreement (together with Exhibit A thereto), as amended
hereby, constitutes the entire agreement between the parties hereto relating to
the subject matter hereof, and supersedes all prior agreements and
understandings, whether oral or written, with respect to the same. No
modification, alteration, amendment or revision of or supplement to the
Agreement, as amended hereby, shall be valid or effective unless the same is in
writing and signed by both parties hereto.

 

* * * *

(signature page follows)

 

-4-

 



 

AMENDMENT NO. 1

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Agreement as of the day and year first above written.

 

  Advaxis, Inc.,   a Delaware corporation       By: /s/ Daniel O’Connor   Name:
Daniel O’Connor   Title: President and CEO         Executive         /s/ David
J. Mauro   David J. Mauro

 



-5-

 

 

 

